January 2012 January 2012 January 2012 January 2012 January 2012 January 2012 January 2012 January 2012 9 January 2012 10 January 2012 January 2012 January 2012 13 January 2012 Fund Name / Description Where domiciled BMO Guardian Global Equity Fund Canada BMO US Dollar Monthly Income Fund Canada BMO Guardian Global Diversified Fund Canada BMO Guardian Global Absolute Return Canada BMO Emerging Markets Fund EM Value ADR Canada BMO Emerging Markets Fund EM Growth ADR Canada BMO Emerging Markets Fund EM Value Ord Canada BMO Emerging Markets Fund EM Growth Canada DESJARDINS Global Small Cap Equity Fund Canada MGI Non-US Core Equity Fund Canada MGI International Equity Fund Canada SEI Canada Emerging Markets Equity Fund Canada American Beacon Advisors United States Forward International Equity Fund United States HC Capital Trust United States Jackson Natl Finl Svcs MidCap Equity United States JNL/LAZARD Emerging Markets Portfolio United States JNL/LAZARD Emerging Equity Markets Portfolio United States Members Fund International (EAFE) United States MET/LAZARD Mid Cap Equity Portfolio United States Nuveen International Equity Select Fund United States Pacific Life Funds - Pl Mid-Cap Equity United States Pacific Select Fund - Mid-Cap Equity United States Russell Investment Company United States Russell Trust Company United States SEI Advisor Managed Tr United States SEI International Trust (SIT) Emerging Markets United States SEI LARGE Cap Value Fund (SIMT) US EQ United States SEI LCap Disc EQ Fund (SIIT) - US CONC United States SEI LCap Disc EQ Fund (SIIT) - US SMID United States SEI LCap Disc EQ Fund( SIIT) US EQ United States Strategic Advisers Core Fund United States The Managers International Equity Fund United States Ultra Series Fund-International Equity Fund United States Vanguard International Value Fund United States Vanguard Windsor II Fund United States Wilshire Associates Inc United States 14 January 2012
